      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 1 of 33



          APPENDIX TO BUREAU’S NOVEMBER 20, 2018 LETTER

Exhibit     Date of exhibit          Description of exhibit         Beginning
                                                                      page
                                                                     number

  1       May 10, 2017        Bureau’s Initial Disclosures             A1

  2       July 16, 2018 to    Emails between Bureau and               A21
          October 18, 2018    Defendants concerning deposition of
                              Theresa Ridder

  3       November 6, 2018    Excerpts from deposition of Theresa     A26
                              Ridder
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 2 of 33




                 Exhibit 1




                               A1
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 3 of 33



          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

            Plaintiff,                      Case No. 3:17-CV-00101-RDM
                                            (Hon. Robert D. Mariani)
            v.

Navient Corporation, et al.,

            Defendants.

          PLAINTIFF’S INITIAL DISCLOSURES
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

      Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiff

Consumer Financial Protection Bureau (“Bureau”) hereby makes the

following initial disclosures to Defendants Navient Corporation, Navient

Solutions, LLC (“Navient Solutions”), and Pioneer Credit Recovery, Inc.

(“Pioneer”). The Bureau expressly reserves the right to clarify, revise, or

correct any of these disclosures at any time. The Bureau will supplement

these disclosures as necessary, pursuant to Federal Rule of Civil Procedure

26(e). No information contained in these disclosures should be construed

as a waiver of any applicable privilege, including, but not limited to, the

attorney work product privilege, the attorney-client privilege, or the

deliberative process privilege.




                                      A2
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 4 of 33



I.    Rule 26(a)(1)(A)(i): “the name and, if known, the address
      and telephone number of each individual likely to have
      discoverable information—along with the subjects of that
      information—that the disclosing party may use to support
      its claims or defenses, unless the use would be solely for
      impeachment”

      The lists below indicate the individuals who are likely to have

discoverable information that the Bureau may use to support its claims, as

well as the subject(s) of the discoverable information they are likely to have.

Due to the ongoing nature of Bureau’s investigatory work and the lack of

any discovery to date, the lists should not be read to limit the subject

matter(s) about which particular individuals may have discoverable

information.

      These disclosures do not include the names of any potential experts

that may be retained or consulted by the Bureau. The Bureau will produce

information relating to experts as may be appropriate under Federal Rule

of Civil Procedure 26(a)(2) at the times provided by that Rule or any

supervening order of the Court.

      A.    Defendants and their Employees, Independent
            Contractors, and Agents

      Defendants and their employees, independent contractors, and

agents are likely to have discoverable information that the Bureau may use


                                       2



                                      A3
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 5 of 33



to support its claims, including but not limited to information about

Defendants’ business operations, policies, procedures, practices,

organization, finances, interactions with consumers, and injuries to

consumers, with respect to Defendants’: (1) communications with

consumers regarding forbearance and income-driven repayment plans; (2)

communications with consumers regarding renewal of income-driven

repayment plans; (3) furnishing of information to consumer reporting

agencies relating to loans discharged due to the consumer’s total and

permanent disability; (4) representations to consumers relating to

eligibility criteria for cosigner release for private student loans; (5) repeated

errors in processing payments for consumers and cosigners; (6)

representations to consumers regarding the impact of completion of the

federal loan rehabilitation program on consumers’ credit reports; and (7)

representations to consumers regarding the impact of completion of the

federal loan rehabilitation program on forgiveness of collection fees.

      The names of these individuals and their contact information are

within the custody and control of Defendants. The individuals whom the

Bureau has identified at this time are listed below. During discovery, the

Bureau may identify additional individuals who are likely to have


                                        3



                                       A4
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 6 of 33



discoverable information that the Bureau may use to support its claims.

     • John Zemetro, Senior Director, Back Office Servicing (employee of
       Navient Solutions and/or Navient Corporation)

     • Patricia (“Patty”) Peterson, Vice-President, Operational Support
       Services (employee of Navient Solutions, Pioneer, and/or Navient
       Corporation)

     • Lisa Stashik, Vice-President, Office of the Customer Advocate
       (employee of Navient Solutions and/or Navient Corporation)

     • Judy McNutt, Director, Customer Correspondence (employee of
       Navient Solutions and/or Navient Corporation)

     • Debra Walsh, Senior Director, Loan Operations Training
       (employee of Navient Solutions and/or Navient Corporation)

     • Roger Miller, Vice-President, Application Development (employee
       of Navient Solutions and/or Navient Corporation)

     • John Kane, Chief Operating Officer (employee of Navient
       Solutions and/or Navient Corporation)

     • Joseph Sbriglia, Senior Vice-President, Private Credit Collection
       (employee of Navient Solutions and/or Navient Corporation)

     • Troy Standish, Senior Vice-President, Federal Default Prevention,
       Customer Resolution Services (employee of Navient Solutions
       and/or Navient Corporation)

     • Linda Gramlich, Senior Director, Office of the Customer Advocate
       (employee of Navient Solutions and/or Navient Corporation)

     • Patrick Theurer, Senior Director, Operational Analytics (employee
       of Navient Solutions and/or Navient Corporation)

     • Jeanne Wisnewski, Director, Complaint Tracking & Reporting
       (employee of Navient Solutions and/or Navient Corporation)


                                     4



                                    A5
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 7 of 33




     • Nancy Sabulski, Manager, Office of the Customer Advocate
       (employee of Navient Solutions and/or Navient Corporation)

     • Angela Kamionka, Senior Director, Office of Customer Advocate
       (employee of Navient Solutions and/or Navient Corporation)

     • Temeka Easter, Director, Social Media (employee of Navient
       Solutions and/or Navient Corporation)

     • Jack E. Frazier, Jr., Vice President, Operations (employee of
       Pioneer and/or Navient Corporation)

     • Jeffery Mersmann, Vice President, Operations (employee of
       Pioneer and/or Navient Corporation)

     • Kim Merrill, Vice President (employee of Pioneer and/or Navient
       Corporation)
     B.    Defendants’ Former Employees

     Defendants’ former employees are likely to have discoverable

information that the Bureau may use to support its claims, including but

not limited to information about Defendants’ business operations, policies,

procedures, practices, organization, finances, interactions with consumers,

and injuries to consumers, with respect to Defendants’: (1) communications

with consumers regarding forbearance and income-driven repayment

plans; (2) communications with consumers regarding renewal of income-

driven repayment plans; (3) furnishing of information to consumer

reporting agencies relating to loans discharged due to the consumer’s total



                                     5



                                    A6
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 8 of 33



and permanent disability; (4) representations to consumers relating to

eligibility criteria for cosigner release for private student loans; (5) repeated

errors in processing payments for consumers and cosigners; (6)

representations to consumers regarding the impact of completion of the

federal loan rehabilitation program on consumers’ credit reports; and (7)

representations to consumers regarding the impact of completion of the

federal loan rehabilitation program on forgiveness of collection fees. One

individual whom the Bureau has identified at this time is listed below.

During discovery, the Bureau may identify additional individuals who are

likely to have discoverable information that the Bureau may use to support

its claims.

      • John Sullivan (current employee of Sallie Mae Bank, and formerly
        employed by the predecessor entity to Navient Solutions). Contact
        information not known.
      C.      Bureau Employee
      Theresa Ridder, a Bureau investigator, is likely to have discoverable

information that the Bureau may use to support its claims. The subject

matter about which Ms. Ridder is likely to have discoverable information is

Defendants’ contacts with certain consumers. Ms. Ridder can be contacted

through Nicholas Jabbour (202-435-7508), Brandis Anderson (202-435-



                                        6



                                       A7
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 9 of 33



7548), or Ebony Sunala Johnson (202-435-7245), all of whom are located

at 1625 I Street NW, Washington, DC 20006.

      D.    Federal and State Governmental Agencies

      Certain federal and state governmental agencies, and their employees

and agents, are likely to have discoverable information that the Bureau may

use to support its claims, including but not limited to information regarding

Defendants’ business operations, policies, procedures, practices,

organization, finances, interactions with consumers, injuries to consumers,

actions taken by the agency, and communications with Defendants and

their employees and agents, with respect to Defendants’: (1)

communications with consumers regarding forbearance and income-driven

repayment plans; (2) communications with consumers regarding renewal

of income-driven repayment plans; (3) furnishing of information to

consumer reporting agencies relating to loans discharged due to the

consumer’s total and permanent disability; (4) representations to

consumers relating to eligibility criteria for cosigner release for private

student loans; (5) repeated errors in processing payments for consumers

and cosigners; (6) representations to consumers regarding the impact of

completion of the federal loan rehabilitation program on consumers’ credit


                                       7



                                      A8
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 10 of 33



reports; and (7) representations to consumers regarding the impact of

completion of the federal loan rehabilitation program on forgiveness of

collection fees. At this time, the Bureau believes that the agencies listed

below may possess discoverable information that the Bureau may use to

support its claims. During discovery, the Bureau may identify additional

agencies that are likely to have discoverable information that the Bureau

may use to support its claims, as well as the names of specific individuals

within any of the identified agencies who are likely to have discoverable

information that the Bureau may use to support its claims.

      • Office of the Illinois Attorney General, Consumer Fraud Bureau,
        100 West Randolph Street, 12th Floor, Chicago, IL 60601, (312)
        814-3000.

      • Office of the Washington Attorney General, Consumer Protection
        Division, 800 Fifth Ave., Suite 2000, Seattle, WA 98104, (360)
        753-6200.

      • U.S. Department of Education, 400 Maryland Avenue, SW,
        Washington, DC 20202, (800) 872-5327.

      • Federal Trade Commission, 600 Pennsylvania Avenue, NW,
        Washington, DC 20580, (202) 326-2222.

      E.    Affected Consumers

      Certain consumers whose student loans were serviced by Defendants

or assigned for collection by Defendants are likely to have discoverable


                                       8



                                      A9
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 11 of 33



information that the Bureau may use to support its claims, including but

not limited to information regarding Defendants’ business practices and

activities, their interaction with consumers, and the resulting injuries, with

respect to Defendants’: (1) communications with such consumers regarding

forbearance and income-driven repayment plans; (2) communications with

such consumers regarding renewal of income-driven repayment plans; (3)

furnishing of information to consumer reporting agencies relating to loans

discharged due to the total and permanent disability of such consumers; (4)

representations to such consumers relating to eligibility criteria for cosigner

release for private student loans; (5) repeated errors in processing

payments for such consumers; (6) representations to such consumers

regarding the impact of completion of the federal loan rehabilitation

program on consumers’ credit reports; and (7) representations to such

consumers regarding the impact of completion of the federal loan

rehabilitation program on forgiveness of collection fees. The Bureau has

received some information from Defendants about consumers with

complaints against Defendants, and the Bureau has also received thousands

of complaints from consumers about Defendants. During discovery, the

Bureau will seek to identify specific consumers who are likely to have


                                      9



                                     A10
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 12 of 33



discoverable information that the Bureau may use to support its claims.

II.    Rule 26(a)(1)(A)(ii): “a copy—or a description by category
       and location—of all documents, electronically stored
       information, and tangible things that the disclosing party
       has in its possession, custody, or control and may use to
       support its claims or defenses, unless the use would be
       solely for impeachment”
       The Bureau may use the following categories of documents,

electronically stored information, and tangible things in its possession,

custody, or control to support its claims:

       • Documents (including electronically stored information) and
         responses to interrogatories produced to the Bureau by Navient
         Solutions (or its predecessor) and Sallie Mae Bank during the
         Bureau’s investigation of Navient Solutions (or its predecessor).

       • Transcripts of investigational hearings conducted by the Bureau
         during the Bureau’s investigation of Navient Solutions (or its
         predecessor).

       • Documents (including electronically stored information) and
         responses to interrogatories produced to the Bureau by Pioneer
         during the Bureau’s investigation of Pioneer.

       • Documents (including electronically stored information) produced
         to the Bureau by Pioneer during the Bureau’s supervisory exam of
         Pioneer.

       • Documents (including electronically stored information)
         concerning consumer complaints about Defendants relating to the
         practices alleged in the Complaint.

All of the above categories of documents are located at the Bureau’s offices


                                      10



                                     A11
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 13 of 33



at 1625 I Street NW, Washington, DC 20006, and at 1275 First St NE,

Washington, DC 20002.

III. Rule 26(a)(1)(A)(iii): “a computation of each category of
     damages claimed by the disclosing party—who must also
     make available for inspection and copying as under Rule 34
     the documents or other evidentiary material, unless
     privileged or protected from disclosure, on which each
     computation is based, including materials bearing on the
     nature and extent of injuries suffered”
      Pursuant to the Consumer Financial Protection Act, the Bureau may

seek any appropriate monetary relief for Defendants’ violations of federal

consumer financial laws, including but not limited to restitution,

disgorgement, compensation for unjust enrichment, and other monetary

relief. 12 U.S.C. § 5565. The Bureau expects that the full extent of such relief

will be revealed through discovery, as most or all of the information

necessary to calculate the damages resulting from each of Defendants’

violations is in the possession, custody, or control of Defendants.

Nonetheless, at this time, the Bureau can provide the following information

concerning the nature and extent of injuries suffered by consumers:

      • Counts I and II: With respect to Defendants’ forbearance steering

         practices described in the Bureau’s Complaint, the Bureau is

         entitled to pursue restitution based on the harms that consumers


                                       11



                                     A12
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 14 of 33



   incurred as a result of being steered into forbearance. Components

   of this restitution include at least the following: (1) the additional

   interest that the affected consumers were charged or can expect to

   be charged as a result of any capitalization events associated with

   the forbearance(s); (2) compensation for delayed progress toward

   the loan forgiveness associated with income-driven repayment;

   and (3) for consumers with subsidized federal loans, compensation

   for any loss of the interest subsidy from the federal government.

   The Bureau has not yet obtained data sufficient to reasonably

   approximate the number of consumers impacted by Defendants’

   violation related to forbearance steering, nor the amount of harm

   that those consumers suffered. Documents NSI-036-1, NSI-038-1

   and NSI-039-1 provide some information about some consumers

   who likely were impacted by Defendants’ steering practices.

   However, that data only covers some categories of consumers that

   incurred harm from Defendants’ practices, is for a limited time

   period, and is not at the transactional level, and therefore an

   appropriate computation of restitution cannot be performed at this

   time.


                                 12



                                A13
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 15 of 33




 • Counts III and IV: With respect to Defendants’ practices related to

   renewal of income-driven repayment plans described in the

   Bureau’s Complaint, the Bureau is entitled to pursue restitution

   based on the harms that consumers incurred as a result of not

   timely renewing their enrollment due to those practices.

   Components of this restitution include at least the following: (1)

   the additional interest that the affected consumers were charged or

   can expect to be charged as a result of any capitalization events

   triggered by the failure to timely renew enrollment in income-

   driven repayment; (2) compensation for delayed progress toward

   the loan forgiveness associated with income-driven repayment;

   and (3) for consumers with subsidized federal loans, compensation

   for any loss of the interest subsidy from the federal government.

   The Bureau has not yet obtained data sufficient to reasonably

   approximate the number of consumers impacted by Defendants’

   practices related to renewal in income-driven repayment plans,

   nor the amount of harm that those consumers suffered. Document

   NSI-040-1 provides some information about some consumers who

   were likely impacted by Defendants’ practices related to renewal in


                                13



                               A14
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 16 of 33



   income-driven repayment plans. However, that data only covers

   certain categories of consumers that incurred harm from

   Defendants’ practices, is for a limited time period, and is not at the

   transactional level, and therefore an appropriate computation of

   restitution cannot be performed at this time.

 • Count V: The Bureau intends to seek restitution for consumers for

   whom cosigner release was delayed or denied as a result of

   Defendants’ imposition of a requirement concerning consecutive,

   on-time payments that was different from the requirement

   communicated to consumers. The Bureau has not yet obtained

   data sufficient to reasonably approximate the number of

   consumers impacted by Defendants’ alleged violation related to

   cosigner release, nor the amount of harm that those consumers

   suffered.

 • Count VI: The Bureau anticipates that, for consumers impacted by

   Defendants’ repeated payment processing errors, the Bureau will

   seek restitution to compensate consumers for late fees, interest

   accrual, negative credit reporting, and other negative

   consequences that occurred as a result of the errors. The Bureau


                                14



                               A15
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 17 of 33



   has not yet obtained data sufficient to reasonably approximate the

   number of consumers impacted by Defendants’ repeated payment

   processing errors, nor the amount of harm that those consumers

   suffered.

 • Counts VII through X: A January 23, 2015 letter from counsel for

   Pioneer to counsel for the Bureau provides data about the number

   of consumers who may have been impacted by Pioneer’s

   misrepresentations alleged by the Bureau. Specifically, in response

   to interrogatory 2b, Pioneer disclosed that, from 2012 to 2014, a

   total of 209,519 consumers agreed to begin a rehabilitation

   program through Pioneer. The Bureau intends to seek restitution

   that includes a refund of collection fees paid by affected consumers

   during the rehabilitation program that were not forgiven, as well

   as compensation for not receiving the credit reporting benefits

   promised by Pioneer. The Bureau does not have sufficient

   information at this time to determine if there are any affected

   consumers before 2012 or after 2014, or to reasonably

   approximate the harm resulting from Pioneer’s alleged

   misrepresentations.


                                15



                              A16
    Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 18 of 33




     • Count XI: A July 24, 2015 letter from counsel for Navient

        Solutions to counsel for the Bureau indicated that there were

        “approximately 19,000 borrowers” who “applied for TPD

        discharge” and for whom Navient Solutions “furnished to

        consumer reporting agencies Special Comment Code ‘AL—

        Assigned to Government’ following approval for TPD discharge.”

        The Bureau does not have sufficient information at this time to

        determine if there are any affected consumers other than these

        “approximately 19,000 borrowers,” or to reasonably approximate

        the harm resulting from Defendants’ violation of Regulation V.


The documents referenced above were produced by Defendants and should

be in Defendants’ possession, but the Bureau will make them available for

copying and inspection upon a request from Defendants.

     The Bureau also intends to seek a civil money penalty which, though

not a category of damages, is an important part of an appropriate remedy in

this case. The Consumer Financial Protection Act authorizes civil money

penalties of up to $5,000 per day for any violation of Federal consumer

financial law; up to $25,000 per day for any reckless violation of Federal

consumer financial law; and up to $1,000,000 per day for every knowing

                                     16



                                    A17
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 19 of 33



violation of Federal consumer financial law. 12 U.S.C. § 5565(c). Pursuant

to the Inflation Adjustment Act, as amended by the Debt Collection

Improvement Act of 1996 and further amended by the Federal Civil

Penalties Inflation Adjustment Act Improvements Act of 2015, 28 U.S.C. §

2461 note, these amounts have been adjusted for inflation to $5,526 per day

for any violation of Federal consumer financial law, $27,631 per day for any

reckless violation of Federal consumer financial law, and $1,105,241 per

day for any knowing violation of Federal consumer financial law. 12 C.F.R.

§ 1083.1. The Bureau expects that information necessary to calculate the

amount of the civil money penalty, including the period of time during

which the violations occurred and Defendants’ degree of scienter with

respect to the violations, will be revealed through discovery.

       Finally, the Bureau intends to seek costs and pre-judgment interest.

       All of the relief described above is in addition to the injunctive relief

the Bureau intends to seek.

IV.    Rule 26(a)(1)(A)(iv): “for inspection and copying as under
       Rule 34, any insurance agreement under which an
       insurance business may be liable to satisfy all or part of a
       possible judgment in the action or to indemnify or
       reimburse for payments made to satisfy the judgment”
       This category is inapplicable to the Bureau in this case.


                                        17



                                       A18
    Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 20 of 33



Dated: May 10, 2017               Anthony Alexis
                                  Enforcement Director

                                  David Rubenstein
                                  Deputy Enforcement Director

                                  Thomas Kim
                                  Assistant Deputy Enforcement Director

                                  _/s/ Nicholas Jabbour_________
                                  Nicholas Jabbour, DC 500626
                                  (Email: Nicholas.Jabbour@cfpb.gov)
                                  (Phone: 202-435-7508)
                                  Brandis Anderson, CA 261325
                                  (Email: Brandis.Anderson@cfpb.gov)
                                  (Phone: 202-435-7548)
                                  Ebony Sunala Johnson, VA 76890
                                  (Email: Ebony.Johnson@cfpb.gov)
                                  (Phone: 202-435-7245)
                                  Enforcement Attorneys

                                  1700 G Street NW
                                  Washington, DC 20552
                                  Fax: 202-435-9346

                                  Attorneys for Plaintiff
                                  Consumer Financial Protection Bureau




                                   18



                                  A19
     Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 21 of 33



                      CERTIFICATE OF SERVICE

      I certify that on May 10, 2017, I served the foregoing document by

email to the following counsel for Defendants:

      Jonathan Paikin: jonathan.paikin@wilmerhale.com
      Daniel P. Kearney, Jr.: Daniel.kearney@wilmerhale.com
      Matthew T. Martens: matthew.martens@wilmerhale.com
      Karin Dryhurst: Karin.dryhurst@wilmerhale.com
      Gideon Hart: Gideon.hart@wilmerhale.com
      Donna A. Walsh: dwalsh@mbklaw.com
      Daniel T. Brier: dbrier@mbklaw.com

Mr. Kearney, on behalf of Defendants, previously consented to electronic

service.



                                   _/s/ Nicholas Jabbour_________
                                   Nicholas Jabbour, DC 500626
                                   Nicholas.Jabbour@cfpb.gov
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Phone: 202-435-7508
                                   Fax: 202-435-9346

                                   Attorney for Plaintiff
                                   Consumer Financial Protection Bureau




                                    A20
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 22 of 33




                  Exhibit 2




                              A21
              Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 23 of 33


Jabbour, Nicholas (CFPB)

From:                              Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>
Sent:                              Thursday, October 18, 2018 9:48 AM
To:                                Jabbour, Nicholas (CFPB); Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.;
                                   Dan Brier; Donna Walsh
Cc:                                Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Arreaza, Manuel (CFPB); Lee,
                                   Nicholas (CFPB); Wagman, Lawrence (CFPB); Kim, Thomas (CFPB); Dudley, David (CFPB)
Subject:                           RE: CFPB v. Navient Corp. et al (M.D. Pa.)


Nick, 
 
We would like to proceed on November 6.   
 
Thanks, 
Karin 
 
From: Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>  
Sent: Friday, October 12, 2018 11:35 AM 
To: Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin, Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens, 
Matthew T. <Matthew.Martens@wilmerhale.com>; Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Dan Brier 
<dbrier@mbklaw.com>; Donna Walsh <dwalsh@mbklaw.com> 
Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; 
Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>; Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>; Wagman, 
Lawrence (CFPB) <Lawrence.DeMille‐Wagman@cfpb.gov>; Kim, Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Dudley, David 
(CFPB) <David.Dudley@cfpb.gov> 
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.) 
 
Karin – Ms. Ridder is available November 5, 6, or 9. 
 
_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
consumerfinance.gov
 
Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the 
email and any attachments. An inadvertent disclosure is not intended to waive any privileges. 
 
From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]
Sent: Wednesday, October 10, 2018 9:24 AM
To: Jabbour, Nicholas (CFPB); Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Dan Brier; Donna Walsh
Cc: Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Arreaza, Manuel (CFPB); Lee, Nicholas (CFPB); Wagman,
Lawrence (CFPB); Kim, Thomas (CFPB); Dudley, David (CFPB)
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.)
 
Nick, 
 
                                                             1
                                                          A22
              Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 24 of 33
Thanks for following up.  We are not able to do next Monday or October 22.  Does Ms. Ridder have availability the last 
week of October or the first week of November? 
 
Karin 
 
From: Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>  
Sent: Tuesday, October 9, 2018 10:01 PM 
To: Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin, Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens, 
Matthew T. <Matthew.Martens@wilmerhale.com>; Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Dan Brier 
<dbrier@mbklaw.com>; Donna Walsh <dwalsh@mbklaw.com> 
Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; 
Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>; Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>; Wagman, 
Lawrence (CFPB) <Lawrence.DeMille‐Wagman@cfpb.gov>; Kim, Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Dudley, David 
(CFPB) <David.Dudley@cfpb.gov> 
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.) 
 
Karin, 
 
Ms. Ridder is available on October 15 or October 22.  We weren’t sure exactly what timeframe you were aiming for, so 
please don’t hesitate to let me know if you had a different time period in mind. 
 
We wanted to let you know, however, that we will be amending our Rule 26(a)(1)(A) disclosures soon and will be 
removing Ms. Ridder.  We will be doing so because, now that you have deposed the third‐party witnesses that she 
interviewed and whom we may use to support our claims, she has no independent factual information to offer, as her 
role was limited to interviewing third‐party witnesses.  Thus, we will not be relying upon her as a witness. 
 
Thanks, 
Nick 
 
_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
consumerfinance.gov
 
Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the 
email and any attachments. An inadvertent disclosure is not intended to waive any privileges. 
 
From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]
Sent: Friday, October 05, 2018 2:47 PM
To: Jabbour, Nicholas (CFPB); Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Dan Brier; Donna Walsh
Cc: Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Arreaza, Manuel (CFPB); Lee, Nicholas (CFPB); Wagman,
Lawrence (CFPB); Kim, Thomas (CFPB); Dudley, David (CFPB)
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.)
 
Nick, 
 
We wanted to follow up to see when Ms. Ridder would be available for a deposition. 
 
Thanks, 
                                                             2
                                                          A23
              Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 25 of 33
Karin 
 
From: Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>  
Sent: Monday, July 23, 2018 9:16 AM 
To: Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin, Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens, 
Matthew T. <Matthew.Martens@wilmerhale.com>; Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Hart, 
Gideon <Gideon.Hart@wilmerhale.com>; Dan Brier <dbrier@mbklaw.com>; Donna Walsh <dwalsh@mbklaw.com> 
Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; 
Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>; Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>; Wagman, 
Lawrence (CFPB) <Lawrence.DeMille‐Wagman@cfpb.gov>; Kim, Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Dudley, David 
(CFPB) <David.Dudley@cfpb.gov> 
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.) 
 
Karin, 
 
Ms. Ridder will be on overseas travel from August 1 through August 24.  However, we are happy to accommodate her 
deposition upon her return, and she is available on August 29, 30, or 31. 
 
Thanks, 
Nick 
 
_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
consumerfinance.gov
 
Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the 
email and any attachments. An inadvertent disclosure is not intended to waive any privileges. 
 
From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]
Sent: Monday, July 16, 2018 12:21 PM
To: Jabbour, Nicholas (CFPB); Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Arreaza, Manuel (CFPB); Lee, Nicholas
(CFPB); Wagman, Lawrence (CFPB); Kim, Thomas (CFPB); Dudley, David (CFPB)
Cc: Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; Dan Brier; Donna Walsh
Subject: CFPB v. Navient Corp. et al (M.D. Pa.)
 
Nick, 
 
Please see the attached notice for the deposition of Theresa Ridder. 
 
Thanks, 
Karin 
 
Karin Dryhurst | WilmerHale 
1875 Pennsylvania Avenue NW 
Washington, DC 20006 USA 
+1 202 663 6248 (t) 
+1 202 663 6363 (f) 
karin.dryhurst@wilmerhale.com 
                                                             3
                                                          A24
                  Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 26 of 33
 
Please consider the environment before printing this email. 

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not 
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all 
copies of this message and any attachments. Thank you. 
 
For more information about WilmerHale, please visit us at http://www.wilmerhale.com.  




                                                                             4
                                                                          A25
Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 27 of 33




                  Exhibit 3




                              A26
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 28 of 33


                                                                           Page 1
 1                         T. RIDDER
 2      IN THE UNITED STATES DISTRICT COURT
 3    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 4               Case No. 3:CV-17-00101
 5   _______________________________________
 6   CONSUMER FINANCIAL PROTECTION                                 )
 7   BUREAU,                                                       )
 8                      Plaintiff,                                 )
 9        v.                                                       )
10   NAVIENT CORPORATION; NAVIENT                                  )
11   SOLUTIONS, INC.; and PIONEER                                  )
12   CREDIT RECOVERY, INC.,                                        )
13                      Defendants.                                )
14   _______________________________________ )
15

16

17           DEPOSITION OF THERESA A. RIDDER
18                   Washington, D.C.
19                   November 6, 2018
20

21

22

23

24   Reported by:     Mary Ann Payonk
25   Job No. 150557

                        TSG Reporting - Worldwide   877-702-9580
                                         A27
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 29 of 33


                                                                           Page 31
 1                         T. RIDDER
 2        Q.     Was he an investigator on the Navient
 3   team prior to you joining?
 4        A.     I don't know.
 5        Q.     When you joined the team did you
 6   debrief with any other investigators prior to
 7   joining?
 8        A.     I did not.
 9        Q.     So to your knowledge there was no
10   investigator on the team prior to you joining?
11        A.     I don't know if there was or was not.
12   I don't know.
13        Q.     Did you receive any transition memos
14   from another investigator on the Navient team?
15        A.     No.
16        Q.     Who oversees your work on the Navient
17   investigation?
18        A.     All of my work is related to anything
19   concerning discussions with attorneys, so
20   everything would be related to discussions with
21   attorneys who are working on the matter.
22        Q.     I'm asking for a name.
23        A.     All the attorneys who you've listed
24   are those who I've had many discussions with
25   related to this matter.

                        TSG Reporting - Worldwide   877-702-9580
                                         A28
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 30 of 33


                                                                           Page 32
 1                         T. RIDDER
 2        Q.     Did anyone generally oversee those
 3   communications?
 4        A.     My communications with the attorneys
 5   who I -- no, I'm not aware of one specific
 6   person who oversaw, and I wouldn't know that.
 7        Q.     Who do you report to directly?
 8        A.     Michael Goddard.
 9        Q.     Do you provide Mr. Goddard with
10   updates about the investigation?
11        A.     No.
12        Q.     Do you provide him with any reports
13   about the investigation?
14        A.     Reports?        No.
15        Q.     Do you ever talk to him about the
16   investigation?
17        A.     I talk to him what I'm doing -- about
18   what I'm doing, but not specifically about
19   specific investigations and what my role is
20   other than very generally.
21        Q.     What's your understanding of what
22   your evaluations are based on?
23        A.     My evaluations are based on what --
24   on what my supervisor reviews and some of my
25   work product, and sometimes it's -- what he

                        TSG Reporting - Worldwide   877-702-9580
                                         A29
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 31 of 33


                                                                           Page 33
 1                         T. RIDDER
 2   does is he discusses my work product with the
 3   various attorneys who I work with related to
 4   each of the investigations that I work on.
 5        Q.     Do the attorneys provide written
 6   reviews?
 7        A.     No.
 8        Q.     How do you view your role as an
 9   investigator?
10        A.     Generally, or specifically relating
11   to Navient?
12        Q.     Generally.
13        A.     I have many different roles that I
14   play at the Bureau as it relates to my
15   investigations and what I do as an
16   investigator.      Some of it relates to actually
17   doing data analysis; some of it relates to
18   contacting consumers; some of it relates to
19   contacting former employees; and some of it
20   relates to conducting background checks on
21   various individuals and entities.                       I also do
22   financial analysis related to both individuals
23   and entities.
24        Q.     Which of those roles have you played
25   on the Navient team?

                        TSG Reporting - Worldwide   877-702-9580
                                         A30
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 32 of 33


                                                                           Page 34
 1                         T. RIDDER
 2         A.    I contacted consumers, and I think
 3   there was one point in time for which I
 4   contacted a couple of former employees.
 5         Q.    Do you remember who those were?
 6         A.    I don't.
 7         Q.    Over what time period have you
 8   contacted consumers for the Navient
 9   investigation?
10         A.    At least starting since January of
11   2017 or somewhere around there.
12         Q.    And to when?
13         A.    And you mean actually going out and
14   contacting consumers?
15         Q.    Speaking to consumers.
16         A.    Speaking to consumers?                    So I guess as
17   of maybe a month or so ago.
18         Q.    And when were you involved in
19   contacting former employees?
20         A.    I don't remember when that was, to be
21   honest.    I'm not sure.
22         Q.    Was it in 2017?
23         A.    It may have been, but I don't think
24   so.   I'm not sure.         It may have been before
25   then but I really don't know, honestly.

                        TSG Reporting - Worldwide   877-702-9580
                                         A31
      Case 3:17-cv-00101-RDM Document 114-1 Filed 11/20/18 Page 33 of 33


                                                                           Page 47
 1                         T. RIDDER
 2        product privilege.              Please don't answer.
 3        Q.     Do you exercise any judgment in your
 4   work as an investigator?
 5        A.     In my work as an investigator, yes.
 6        Q.     In what ways?
 7        A.     Mostly related to financials.
 8        Q.     What do you mean by that?
 9        A.     Reviewing financials.                   Because I have
10   a forensic accountant background, and because
11   of that background I do actually use my
12   discretion to determine whether or not what is
13   provided to us from various individuals and
14   entities is sufficient and accurate and
15   complete.
16        Q.     Have you ever decided to contact a
17   Navient consumer not at the direction of a CFPB
18   attorney?
19        A.     No.
20        Q.     What was your goal in interviewing
21   these borrowers?
22               MR. JABBOUR:           Objection, work
23        product privilege.              I'm going to
24        instruct the witness not to answer.
25        Q.     Did you use an outline of questions

                        TSG Reporting - Worldwide   877-702-9580
                                         A32
